IN THE SUPREME COURT OF IOWA
                               No. 14–0183

                           Filed June 12, 2015


STATE OF IOWA,

      Appellant,

vs.

PATIENCE PAYE,

      Appellee.


      Appeal from the Iowa District Court for Black Hawk County,

Jeffrey L. Harris, District Associate Judge.



      A criminal defendant appeals her conviction for public intoxication,

contending the front steps of her single-family residence are not a “public

place” under the public intoxication statute. REVERSED.



      Mark C. Smith, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.


      Thomas J. Miller, Attorney General, Benjamin Parrott, Assistant

Attorney General, Thomas Ferguson, County Attorney, and Jeremy

Westendorf and Kimberly Griffith, Assistant County Attorneys, for

appellee.
                                    2

HECHT, Justice.

      Twelve years ago, we concluded the front steps and common

hallway of an apartment house are public places under Iowa’s public

intoxication statute.    State v. Booth, 670 N.W.2d 209, 215–16 (Iowa

2003); see Iowa Code § 123.46(2) (2013) (“A person shall not be

intoxicated in a public place.”). However, in Booth, we concluded “the

front steps of a single-family home are clearly distinguishable from the

front steps of [an] apartment house,” and left “for another day any other

questions related to the character of the front steps of a single-family

home.” Booth, 670 N.W.2d at 212 n.1. Today we answer the question we

left open in Booth: The front steps of a single-family home are not a

public place under section 123.46(2) unless the home’s residents make

them public by extending a general invitation to the public at large to

come upon the property. Because the State failed to prove the defendant

in this case extended such an invitation to the public, we reverse her

conviction and remand the case for the district court to dismiss the

public intoxication charge.

      I. Background Facts and Proceedings.

      On June 22, 2013, just before midnight, Waterloo police responded

to a 911 call from Patience Paye. Paye reported she was the victim of

domestic violence and requested police assistance. Upon arrival at the

residence, Officer John Heuer proceeded inside and located the alleged

aggressor, Kendrall Murray, while Officer Melissa Lippert spoke with

Paye on the front stairs of the home. Paye did not exit the home until the

officers arrived. She chose to step outside and speak with Officer Lippert

on the front stairs because she did not want to upset her children, who

were inside the house.
                                          3

       Murray provided Officer Heuer with his account of the evening’s

events. According to Murray, he and Paye began arguing over car keys.

Murray had refused to let Paye leave the home with the car because she

did not have a driver’s license and, according to Murray, she was

intoxicated. Paye became irate at Murray’s refusal and punched him in

the eye. Murray grabbed Paye’s arm to prevent further punches or slaps

and scratched Paye’s arm in the process. Murray told Officer Heuer he

and Paye frequently got into arguments when Paye was intoxicated and

averred the evening’s events were simply the latest episode.

       Seeking to verify Murray’s statement that Paye was intoxicated,

Officer Heuer returned to the front steps and asked Paye if she had

consumed any alcohol that day.             Paye initially denied she had been

drinking, but then admitted she had “one shot earlier in the day.” Paye

agreed to provide a breath sample. The sample yielded a blood alcohol

concentration (BAC) of 0.267.          A second sample several minutes later

yielded a BAC of 0.264. After additional discussion with Officer Lippert,

Officer Heuer determined Paye was the aggressor in the dispute with

Murray.       The officers arrested Paye for public intoxication 1 and

transported her to the Waterloo police station.
       The    State   charged     Paye    by    trial   information     with   public

intoxication in violation of Iowa Code section 123.46.                  Paye had a

previous public intoxication conviction, so the State charged a serious

misdemeanor rather than a simple misdemeanor.                      See Iowa Code

§§ 123.46(2) (providing public intoxication is a simple misdemeanor),


       1The   officers arrested Paye for both public intoxication and domestic assault,
and the State initially charged her with both offenses. However, the State later
dismissed the domestic assault charge. Accordingly, only the public intoxication charge
is before us in this appeal.
                                       4

.91(1) (providing a second conviction is a serious misdemeanor).     Paye

waived her right to a jury trial.

      During the ensuing bench trial, the district court received in

evidence a photograph of Paye’s residence. The photograph depicts the

front entrance to the residence consisting of several stairs approaching a

small rectangular area that can fairly be characterized as an enclosed

entryway. Metal hand railings are situated on either side of the stairs,

and the stairs are neither enclosed nor covered by a roof or awning. The

front yard of the residence is not fenced. On the night in question, there

were no signs posted indicating that access to the property was

restricted, but there also was no indication Paye had extended a general

invitation for access to the public.

      At trial, Paye asserted the front steps of her residence were not a

public place, and therefore, she could not be convicted of public

intoxication. Paye distinguished between businesses and parks, where

any member of the public may go at almost any time, and a private

property not open to unlimited public access. She further contended the

purpose of the public intoxication statute—to prevent nuisance and

annoyance to the public—was not implicated, because she had not exited

her house until the officers arrived and there was no indication any

member of the public considered her presence or conduct outside her

home to be a nuisance or annoyance.

      The district court rejected Paye’s assertions. It concluded Paye’s

porch was public because it was plainly accessible and visible to any

passersby. The court further concluded Paye’s porch was “public” within

the meaning of chapter 123 because it was a place to which the public is

permitted access. See Iowa Code § 123.3(36) (defining “public place” as

“any place, building, or conveyance to which the public has or is
                                       5

permitted access”); see also Florida v. Jardines, 569 U.S. ___, ___, 133 S.

Ct. 1409, 1415, 185 L. Ed. 2d 495, 502 (2013) (stating an implied

invitation to approach a home’s front entrance “is generally managed

without incident by the Nation’s Girl Scouts and trick-or-treaters”). The

court noted any member of the public had an implied invitation to use

the front stairs to communicate with Paye.           Accordingly, because it

concluded Paye’s front stairs were a public place, the court found Paye

guilty of public intoxication. Paye appealed, and we retained the appeal.

      II. Scope of Review.

      The issue before us is narrow, but important: Are the front steps of

a single-family residence a public place?      Our answer to this question

turns on the interpretation of the phrase “public place” in section

123.46(2).    “Questions of statutory interpretation . . . are reviewed for

correction of errors at law.” State v. Hagen, 840 N.W.2d 140, 144 (Iowa

2013); accord State v. Snyder, 634 N.W.2d 613, 614–15 (Iowa 2001)

(applying    the   errors-at-law   standard   to   the   question   whether   a

snowmobile is a motor vehicle); State v. McCoy, 618 N.W.2d 324, 325

(Iowa 2000) (applying the errors-at-law standard to the question whether

a sword cane is a closed and fastened container).            The trial court’s

interpretation of the law is not binding on us. McCoy, 618 N.W.2d at

325; see also State v. Deng Kon Tong, 805 N.W.2d 599, 601 (Iowa 2011).

      III. Analysis.

      Paye asserts the front stairs of her residence were not a public

place because she had not extended a general invitation to the public

and could impede any person’s access to them. The State contends any

modicum of public access, even if partially circumscribed, suffices to

make a place public under all circumstances for purposes of section

123.46(2). We agree with Paye.
                                            6

       We begin our analysis with the language of chapter 123.                        “In

interpreting statutes, our goal is to ascertain and give effect to legislative

intent.” Snyder, 634 N.W.2d at 615. Section 123.46(2) plainly prohibits

intoxication “in a public place.”           Iowa Code § 123.46(2).           The Code

defines “public place” as “any place . . . to which the public has or is

permitted access.” Id. § 123.3(36). 2

       The legislature enacted chapter 123 “for the protection of the

welfare, health, peace, morals, and safety of the people of the state.” Id.

§ 123.1.       The legislature has further declared that the provisions of

chapter 123 “shall be liberally construed for the accomplishment of that

purpose.” Id. With specific regard to public intoxication, we have said

       “statutes proscribing public intoxication serve two general
       purposes. First, they are designed to prevent nuisance and
       annoyance to members of the general public. Second, they
       also serve as a protection against offenders who endanger
       the well-being of themselves or others.”

Booth, 670 N.W.2d at 213 (quoting State v. Runner, 310 S.E.2d 481, 483

(W. Va. 1983)). 3

       2Iowa    is one of few states to criminalize the mere fact of intoxication. Compare
Iowa Code § 123.46(2), with Mont. Code Ann. § 53-24-107(1) (West, Westlaw current
through chs. effective Feb. 27, 2015) (“A person who appears to be intoxicated in public
does not commit a criminal offense solely by reason of being in an intoxicated condition
. . . .”), N.C. Gen. Stat. Ann. § 14-447(a) (West, Westlaw current through 2015 Reg.
Sess., ch. 20) (“No person may be prosecuted solely for being intoxicated in a public
place.”), and N.D. Cent. Code Ann. § 5-01-05.2 (West, Westlaw current through Senate
Bill 2301, 64th Legis. Assemb., 2015 Reg. Sess.) (“No person may be prosecuted in any
court solely for public intoxication.”).
       3Of   course, public intoxication statutes are not the only means of establishing
consequences for unruly behavior by intoxicated persons. The legislature has enacted
many other statutes that may apply to actions taken by rowdy and intoxicated
individuals. See, e.g., Iowa Code § 708.1 (defining assault); id. § 708.7(1)(b) (“A person
commits harassment when the person, purposefully and without legitimate purpose,
has personal contact with another person, with the intent to threaten, intimidate, or
alarm that other person.”); id. § 723.4(2) (prohibiting “loud and raucous noise in the
vicinity of any residence or public building which causes unreasonable distress to the
occupants thereof”); id. § 723.4(3) (criminalizing the use of “abusive epithets” or
threatening gestures that are “likely to provoke a violent reaction by another”). Further,
                                       7

      We now turn to our caselaw.          In Booth, we focused on the dual

purposes of public intoxication statutes and determined the front stairs

and common hallway of an apartment house are a public place under

section 123.46(2). Id. at 215–16. We noted neighbors in an apartment

house are “entitled to be free from nuisance and annoyance and to be

protected from the actions of a fellow tenant.” Id. at 214. We concluded

“the statutory requirement of public access does not require all members

of the public to have access to the place in question.”             Id. at 215

(emphasis added).      We determined cotenants in an apartment house

constitute “the public” when they use common stairways and hallways,

and accordingly, concluded the public “has or is permitted access” to

apartment houses under the definition of a public place. Id. at 215–16.

      However, we stated “the front steps of a single-family home are

clearly distinguishable from the front steps of [an] apartment house.” Id.

at 212 n.1.    In particular, we noted the front steps of a single-family

home are an access point, whereas the front steps of an apartment house

are a thoroughfare. Id. We also acknowledged that “a single individual

or family may bar access to the front steps of a single-family home, [but]

no single tenant holds the right to bar access to the apartment house.”

Id.

      In addition to Booth, Paye relies upon State v. Lake, 476 N.W.2d
55, 56 (Iowa 1991). In Lake, the defendant was an intoxicated passenger

in a car, and the State contended the car’s interior was a public place

because it was traveling on a public highway. Id. We disagreed, holding

“[a] right of public access is the touchstone of the . . . definition of a
_________________________
police can arrest persons under the legal age for possession and consumption of
alcohol, even on private property, subject to a few statutory exceptions. See id.
§ 123.47(2)–(3).
                                     8

public place.” Id. We concluded the public did not have and was not

permitted access to the car’s interior notwithstanding its location on a

public street.   Id.; see Iowa Code § 123.3(36).       We also made one

additional statement, which Paye highlights: “Many private places

including personal residences are situated within the confines of a public

area. Surely, this does not mean that the public is permitted access to

those private locations.” Lake, 476 N.W.2d at 56 (emphasis added).

      We recognize that salespeople, neighbors, and other subsets of the

public possess an implied license or invitation to approach Paye’s front

stairs. In another context, business patrons enjoy an implied license or

invitation to enter shops and stores in furtherance of commerce.        See

Keeran v. Spurgeon Mercantile Co., 194 Iowa 1240, 1242, 191 N.W. 99,

100 (1922) (“One who is on the premises of another as a customer for the

purpose of purchasing goods is there by implied invitation . . . .”).

Business premises are commonly considered public places for purposes

of public intoxication statutes. See In re Zorn, 381 P.2d 635, 636 (Cal.

1963) (“Clearly . . . a barber shop is a public place.”); see also W. Va.

Code Ann. § 60-1-5 (West, Westlaw current through House Bill 2726,

2015 Reg. Sess.) (defining “public place” similarly to Iowa and including

restaurants and hotel lobbies as examples of public places).

      Yet, we conclude there is a significant difference between the

implied invitation extended to a prospective customer of a business and

the implied invitation allowing people to approach the front stairs of a

single-family residence. The difference is the expectation of the person or

enterprise deemed to have extended the invitation. A business generally

wants as many people as possible to accept the invitation; we doubt the

same is true for most inhabitants of single-family homes.       Cf. Nails v.

Riggs, 195 F. App’x 303, 311 (6th Cir. 2006) (“[A] private front yard is the
                                     9

type of private property where the public is generally excluded and thus a

jury could conclude it was unreasonable for [an officer] to believe [a

person’s] front lawn is a ‘public place’ ‘to which the public . . . has

access.’ ” (quoting Ky. Rev. Stat. § 525.010(3))); State v. Perry, 246 Iowa
861, 867, 69 N.W.2d 412, 415–16 (1955) (concluding a clubroom was a

public place despite requiring an admission fee, because the clubroom’s

profit motive led its proprietors to “admit perfect strangers . . . upon the

payment of a one dollar fee and no other requirement [or] qualification”).

Although people can use Paye’s front stairs to approach her home for

limited purposes—for example, to sell a product, to talk about important

civic issues, or to borrow a cup of sugar—Paye’s implied consent to their

entry upon her property “does not confer a right on the public to enter [it]

at will” or constitute a generalized invitation for access to the public.

State v. Premsingh, 962 P.2d 732, 736 (Or. Ct. App. 1998). This notable

difference between implied invitations of general and limited scope

strongly influences our determination that Paye’s front steps were not a

public place under the circumstances presented here.

      A   property-rights   approach     also   illuminates   this   important

difference and provides an analytical framework for harmonizing Booth,

Lake, and the facts of this case.        Unlike tenants in an apartment

building, the residents of a single-family home have “the right of selecting

. . . guests or visitors” and a “legal right to exclude [people] from [the]

premises at any time and under all circumstances.” Rader v. Davis, 154
Iowa 306, 312–13, 134 N.W. 849, 851 (1912); see also Kaiser Aetna v.

United States, 444 U.S. 164, 176, 100 S. Ct. 383, 391, 62 L. Ed. 2d 332,

344 (1979) (characterizing the right to exclude others as “one of the most

essential sticks in the bundle of rights that are commonly characterized

as property”). This important right to exclude persons from the property
                                     10

is a significant difference separating apartment houses and single-family

homes. See Booth, 670 N.W.2d at 212 n.1. In other words, although

Paye did not exercise her right to exclude or impede access, the fact she

had that right makes her front stairs more like the vehicle interior in

Lake than the common areas and hallways at issue in Booth. See id.;

Lake, 476 N.W.2d at 56; cf. State v. Mondaine, 178 S.W.3d 584, 587–88

(Mo. Ct. App. 2005) (finding a defendant guilty of trespass when police

found him on the front steps of someone else’s residence and rejecting

the defendant’s assertion that he could not be guilty of trespass because

the steps were presumptively open to the public).

      Of course, we assume without deciding that the residents of a

single-family home could expressly invite the public onto the property or

affirmatively give up their right to exclude access and convert—at least

temporarily—an otherwise private place into a public place for purposes

of section 123.46(2).   For example, residents of a single-family home

could decide to hold a yard sale and post signs around the neighborhood

advertising the day and time it will take place. Similarly, homeowners

aiming to sell their property could host and advertise an open house,

inviting any person to visit for a tour. But finding no evidence of such a

generalized express or implied public invitation for access in this record,

we conclude as a matter of law the front steps of Paye’s single-family

residence were not a public place for purposes of section 123.46(2) under

the facts presented here.

      In concluding the front steps of Paye’s single-family residence were

not a public place under the circumstances presented here, we find

guidance in principles of statutory interpretation. First, “[i]t is axiomatic

that courts are obliged to consider a challenged statute in its entirety.”

State v. Hawk, 616 N.W.2d 527, 529 (Iowa 2000).              Second, when
                                   11

interpreting statutes, we consider “[t]he consequences of a particular

construction.”   Iowa Code § 4.6(5).       When considering particular

consequences, “[w]e look for a reasonable interpretation that achieves the

statute’s purposes and avoids absurd results.”    State v. Gonzalez, 718
N.W.2d 304, 308 (Iowa 2006); see also State v. McGuire, 200 N.W.2d 832,

833 (Iowa 1972). Together, these canons illustrate that an interpretation

of section 123.46(2) concluding the front steps of a single-family

residence are always a public place would create absurd results.

      There are five sentences in section 123.46(2).          Iowa Code

§ 123.46(2). The fourth sentence is at issue in this case: “A person shall

not be intoxicated in a public place.” Id. The second sentence also uses

the phrase “public place:” “A person shall not use or consume alcoholic

liquor in any public place except premises covered by a liquor control

license.” Id. When the same term appears multiple times in the same

statute, it should have the same meaning each time.          See State v.

Johnson, 604 N.W.2d 669, 672 (Iowa Ct. App. 1999); cf. Carson v.

Roediger, 513 N.W.2d 713, 716 (Iowa 1994) (applying this rule in a civil

case). Thus, if the front stairs of a single-family residence are always a

public place, it would be a crime to sit there calmly on a breezy summer

day and sip a mojito, celebrate a professional achievement with a mixed

drink of choice, or even baste meat on the grill with a bourbon-infused

barbeque sauce—unless one first obtained a liquor license. We do not

think the legislature intended Iowa law to be so heavy-handed.

      Additionally, holding the front steps of a single-family home are

always a public place would mean any intoxicated person who

responsibly secures a ride home from a sober designated driver could be

arrested for and convicted of public intoxication because they traversed

the stairs of their single-family house while intoxicated. Iowans “should
                                            12

not suffer a criminal penalty for taking . . . responsible action.” Moore v.

State, 949 N.E.2d 343, 346 (Ind. 2011) (Rucker, J., dissenting). 4

       Our conclusion is consistent with decisions of other courts holding

that the front porch or front yard of a person’s own residence is not a

public place when that person has not extended a generalized invitation

to the public and retains the right to impede or prevent access.                       See

People v. White, 278 Cal. Rptr. 48, 51–52 (Ct. App. 1991); Royster v.

State, 643 So. 2d 61, 64 (Fla. Dist. Ct. App. 1994) (per curiam); Haynes

v. State, 563 N.E.2d 159, 160 (Ind. Ct. App. 1990); Premsingh, 962 P.2d

at 736; cf. Commander v. State, 748 S.W.2d 270, 271 (Tex. Ct. App.

1988) (driveway).       Paye “may have been found intoxicated in a place

exposed to public view but that, in and of itself, is not a violation.” White,
278 Cal. Rptr. at 52 (emphasis added); see also Lake, 476 N.W.2d at 56

(concluding the interior of a car is not a public place even though it is in

public view). Instead, a violation of section 123.46(2) occurs only if the

defendant was in a public place.              We conclude the State failed as a

matter of law to prove Paye was in such a place.

       IV. Conclusion.

       The implied limited license of persons to approach Paye’s front

door did not transform the stairs of her single-family residence to a

public place for purposes of Iowa Code section 123.46(2).                      The front

stairs of Paye’s home were not a public place under section 123.46(2)


       4Paye   summoned officers to her home to defuse a potentially violent
confrontation between her and Murray. “Simply put, [s]he was asking the police for
help.” Stephens v. State, 992 N.E.2d 935, 938 (Ind. Ct. App. 2013). Even though the
officers eventually determined Paye was the aggressor in the dispute, we decline to
interpret Paye’s specific invitation to police as expanding the scope of the public’s access
to her front stairs. Moreover, the State does not claim Paye’s express invitation to
police made her front stairs public; it asserts the stairs are always public regardless of
who is actually there. As we have explained, we reject that assertion.
                                     13

because she could restrict, impede, or deny public access to that location

and because she had not invited the general public to come there.

Accordingly, Paye cannot be guilty of public intoxication because she was

not intoxicated in a public place. We reverse her conviction and remand

the case for the district court to dismiss the charge.

      REVERSED.